Citation Nr: 9920004	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 15, 1997, 
for a total rating for compensation based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
total rating for compensation based upon individual 
unemployability and assigned an effective date of April 15, 
1997.


FINDINGS OF FACT

1.  The claim for entitlement to a total disability 
evaluation for compensation purposes based on individual 
unemployability was received on April 15, 1997.

2  A total disability evaluation for compensation purposes 
based upon individual unemployability was not factually 
ascertainable prior to April 15, 1997.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than April 15, 1997, for a total rating for 
compensation based upon individual unemployability.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 15, 1997, the appellant submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based On 
Unemployability.  In his application, he stated that he last 
worked in August 1995.  In a November 1997 rating decision, 
the RO granted a total rating for compensation based upon 
individual unemployability and assigned an effective date of 
April 15, 1997, the date of claim.  The appellant and his 
attorney state that an earlier effective date for a total 
rating for compensation based upon individual unemployability 
is warranted; however, rather than give a specific date, the 
appellant's attorney alleges that the appellant is entitled 
to an earlier effective date on various theories, some of 
which are inapplicable to the appellant's claim for an 
earlier effective date.

The earliest effective date for an increased evaluation (such 
as a claim for a total rating for compensation based upon 
individual unemployability) is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) and (2) (1998); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (1998), the appellant or a representative of the 
appellant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  Under 
38 C.F.R. § 3.157(b) (1998), once a claim for compensation 
has been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits, which would include 
an informal claim for a total rating for compensation based 
upon individual unemployability, see Servello, 3 Vet. App. at 
199.  The date on the VA outpatient or hospital examination 
will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  

The appellant's claim for an effective date earlier than 
April 15, 1997, lacks legal merit.  As to consideration of 
the appellant's claim for an earlier effective date under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(1) and (2), 
the appellant submitted a claim for a total rating based upon 
individual unemployability on April 15, 1997.  In order to be 
granted an effective date earlier than April 15, 1997, it 
must be factually ascertainable that an increase in 
disability had occurred within one year from April 15, 1997; 
thus, April 1996.  Here, although there are numerous VA 
medical records between April 1996 and April 1997, no VA 
outpatient treatment reports, VA examinations, nor VA 
hospitalization summary reports reveal that the appellant's 
service-connected disability or disabilities had rendered him 
unemployable.  Therefore, there are no objective medical 
records during that time period which would establish a 
factual basis that the appellant's service-connected 
disabilities had rendered the appellant unemployable.  The RO 
was proper in determining that a total rating for 
compensation based upon individual unemployability was as of 
April 15, 1997.

Considering the appellant's claim for an earlier effective 
date under 38 C.F.R. §§ 3.155 and 3.157, the Board finds that 
the appellant did not file an informal claim for a total 
rating for compensation based upon individual unemployability 
prior to April 15, 1997.  In a May 1983 decision, the Board 
denied a total rating for compensation based upon individual 
unemployability.  In a September 1994 rating decision, the 
RO, while considering the appellant's claim for an increased 
evaluation for Reiter's Syndrome and a secondary service 
connection claim, denied a total rating for compensation 
based upon individual unemployability.  Both of those 
decisions are final, and the appellant is collaterally 
estopped from relitigating the same issue based upon the same 
evidence that was considered at the time of the decisions.  
See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  Thus, 
there can be no informal claim prior to September 1994 for a 
total rating for compensation based upon individual 
unemployability.

As to an informal claim between September 1994 and April 
1997, the Board finds no evidence of such.  The appellant did 
not submit anything between September 1994 and April 1997 
which could be construed as an informal claim for a total 
rating for compensation based upon individual 
unemployability.  See 38 C.F.R. § 3.155(a).  Additionally, 
the medical evidence of record between September 1994 and 
April 1997 does not demonstrate any findings which would 
indicate that the appellant was unemployable because of a 
service-connected disability or service-connected 
disabilities.  See 38 C.F.R. § 3.157(b).

Although the appellant stated in his VA Form 21-8940, which 
was received on April 15, 1997, that he last worked in August 
1995, that would not establish an earlier effective date, as 
he referred to a date that was more than one year prior to 
the receipt of the claim for a total rating for compensation 
based upon individual unemployability.  Harper, 10 Vet. App. 
at 126-127; see 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(1)(2).  A statement written in 1997 does not 
establish a factual basis to grant an effective date back to 
1995.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than April 15, 1997, for a total 
rating for compensation based upon individual unemployability 
is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

